Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 21, 2017

The Court of Appeals hereby passes the following order:

A17E0037. KEITA v IPADEOLA.

      Margaret Keita has filed a timely emergency motion pursuant to Court of
Appeals Rule 31 (i) seeking a seven-day extension of time to file her application for
discretionary appeal in this dispossessory matter. Keita’s motion is hereby
GRANTED. She shall have until February 28, 2017, to file her discretionary
application in accordance with OCGA § 5-6-35.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/21/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.